                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


RAY DELIAS,                                 )
           Plaintiff,                       )
                                            )
           v.                               )
                                            )              JUDGMENT
NANCY A. BERRYHILL,                         )
Acting Commissioner of Social Security,     )              Case No. 5:18-CV-171-KS
             Defendant.                     )
                                            )




Decision by Court.

This action came before United States Magistrate Judge Kimberly A. Swank for consideration of the
parties’ Motion for Judgment on the Pleadings and Motion to Remand.

IT IS ORDERED, ADJUDGED AND DECREED the court GRANTS the Defendant’s Unopposed
Motion to Remand [DE-20]. The Court hereby remands this case to the Commissioner pursuant to
sentence four of 42 U.S.C. § 405(g) for further consideration.


This judgment filed and entered on October 3, 2018, with electronic service upon:

Angela Cinski Counsel for Plaintiff
Lisa Rayo, Counsel for Defendant



                                            PETER A. MOORE, JR.,
                                            CLERK, U.S. DISTRICT COURT



DATE: October 3, 2018                       /s/ Shelia Foell
                                            (By): Shelia Foell, Deputy Clerk of Court
